—Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on or about August 30, 1993, which, inter alia, denied defendants-appellants’ cross-motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The IAS Court properly determined that plaintiff’s motion for summary judgment was premature because defendants had not yet completed discovery.
The court also properly denied the cross-motion since there exist issues of fact, including whether or not the scaffold from which plaintiff fell was either defective or improperly secured. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Tom, JJ.